

Exhibit 10.7
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”) is dated as of April 10,
2018 by and between Spectrum Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Thomas J. Riga (“Executive”).
WHEREAS, the Company desires to employ Executive as Chief Operating Officer and
Chief Commercial Officer; and
WHEREAS, the Company and Executive desire to enter into a written employment
agreement to reflect the terms upon which Executive shall provide services to
the Company.
NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
EMPLOYMENT/TERM. The Company hereby employs Executive to perform the duties and
responsibilities set forth below under Section 2 of this Agreement, and
Executive hereby accepts such employment, in each case on the terms and
conditions set forth in this Agreement. This Agreement shall have a term
commencing on April 10, 2018, (the “Effective Date”) and ending on the five-year
anniversary of the Effective Date, (the “Term”), unless earlier terminated
pursuant to Section 4 of this Agreement.

2.
POSITION AND DUTIES.

a.
Description of Executive’s Position, Duties, Authorities, and Responsibilities.
Executive shall serve as the Chief Operating Officer and Chief Commercial
Officer of the Company, subject to the direction of the Chief Executive Officer.
In such capacity, Executive shall (i) report to the Chief Executive Officer,
(ii) devote his full professional time and attention, best efforts, energy and
skills to the services required of him as an employee of the Company, except for
paid time off taken in accordance with the Company’s policies and practices, and
subject to the Company’s policies pertaining to reasonable periods of absence
due to sickness, personal injury or other disability; (iii) use his best efforts
to promote the interests of the Company; (iv) comply with all applicable
governmental



1

--------------------------------------------------------------------------------




laws, rules and regulations and with all of the Company’s policies, rules and
regulations applicable to employees of the Company; and (v) discharge his
responsibilities in a diligent and faithful manner, consistent with sound
business practices and in accordance with the Chief Executive Officer’s
directives.
b.
Performance of Duties. Executive hereby accepts such employment and agrees to
render the services described above in the manner described above. It is
understood and agreed that Executive may not engage in other business activities
during the Term, whether or not for profit or other pecuniary advantage;
provided, however, that Executive may (i) make financial investments which do
not involve his active participation, (ii) participate in charitable,
educational, religious, civic, or other similar organizations and activities,
and (iii) with the prior written consent of the Board of Directors of the
Company (the “Board”), serve as an outside director on the board of directors of
other corporations that are not affiliates or competitors of the Company or any
of its affiliates, in any case to the extent that such activities collectively
do not hinder or interfere with the performance of his duties under this
Agreement, conflict with the policies of the Company concerning conflicts of
interest or conflict with the businesses of the Company or any of its affiliates
in any material way.

3.
COMPENSATION AND BENEFITS.

a.
Base Salary. As of the Effective Date, Executive’s base salary (the “Base
Salary”) shall be $500,000 USD per year payable in periodic installments in
accordance with the Company’s regular payroll practices as in effect from time
to time. The Board or a duly authorized committee thereof will review the Base
Salary on an annual basis and may increase, but never decrease, the Base Salary
from time to time based on merit or such other considerations as the Board or a
duly authorized committee thereof may deem appropriate; provided, however, the
Company makes no assurances that the Base Salary will be increased during the
Term. “Base Salary” shall mean the initial base salary or the then-current base
salary as later approved by the Board.

b.
Bonus. Executive shall be eligible to receive an annual cash bonus in an amount
up to 50% of Executive’s Base Salary for the fiscal year for which the annual
cash bonus is



2

--------------------------------------------------------------------------------




being paid, as determined in the discretion of the Board or a duly authorized
committee thereof, based on the performance of the Company and Executive
relative to performance objectives or other metrics as the Board or a duly
authorized committee thereof may deem appropriate. For the first calendar year
in which this Agreement is effective, performance objectives or other metrics
shall be established within 30 days of the Effective Date of this Agreement.
Thereafter, performance objectives or other metrics shall be established within
60 days of the commencement of the calendar year.
c.
Pro Rata Bonus. Notwithstanding any other provision in this Agreement to the
contrary, should Executive’s employment be terminated by the Company without
Cause (as defined below) or by Executive for Good Reason (as defined below),
prior to the end of a calendar year, then the Board shall determine the amount
of the target bonus for such calendar year, and the Company shall pay Executive
the pro rata amount of such target bonus based on the number of days Executive
was employed by the Company during the calendar year divided by 365 days (the
“Pro Rata Bonus”). Such Pro Rata Bonus shall be paid when bonuses are paid to
other senior executives of the Company and within two and one-half months
following the end of the calendar year in which Executive is terminated.

d.
Benefits and Vacation. Executive shall be eligible to participate in and receive
the benefits under any deferred compensation plan, health, life, accident and
disability insurance plans or programs, and any other employee benefit or fringe
benefit plans or arrangements that the Company makes available generally to
other senior executives of the Company, pursuant to the provisions of such
plans, programs or arrangements as in effect from time to time. Executive shall
be entitled to vacation and sick days in accordance with the policies of the
Company for its employees generally, as in effect from time to time. The
benefits described in this Section 3.d. are hereinafter referred to as the
“Benefits”.

e.
Equity Incentive Compensation. Executive shall be eligible to receive grants, at
the discretion of the Board or a duly authorized committee thereof, under any
long-term equity-based incentive compensation plans established or maintained by
the Company for



3

--------------------------------------------------------------------------------




its senior executive officers, in each case subject to the terms and conditions
of the applicable plans and award documents with respect to such grants. The
grants described in this Section 3.e. are hereinafter referred to as the “Equity
Incentive Compensation”.
f.
Expenses. The Company shall pay or reimburse Executive for all reasonable,
ordinary and necessary business expenses incurred or paid by Executive during
the Term in the performance of Executive’s services under this Agreement in
accordance with the applicable policies and procedures of the Company as in
effect from time to time, upon the presentation of proper expense statements or
such other supporting documentation as the Company may reasonably require.

g.
Auto Allowance. Company shall pay an automotive allowance of $1,150 per month to
cover costs of business travel in a personal vehicle.

h.
Relocation Allowance. In the event Executive relocates to Southern California at
the request of the Company within the first two and one-half years of the Term,
the Company shall pay or reimburse Executive for all reasonable relocation
expenses, in accordance with IRS guidelines, in connection with his and his
family’s relocation, including, but not limited to, short-term hotel costs or
apartment rental, not to exceed three months, travel by Executive’s spouse for
house-hunting, and moving all household goods. Payment or reimbursement of usual
house-selling costs may be included. The total costs of all such amounts will
not exceed $200,000.

4.
TERMINATION, OTHER THAN FOLLOWING A CHANGE OF CONTROL.

a.
General. Executive’s employment may be terminated by either party at any time
and for any reason; and upon termination of Executive’s employment, the Term
shall end.

b.
Resignation without Good Reason. Executive shall be required to give the Company
at least 60 days’ advance written notice (the “Resignation Notice Period”) of
any voluntary resignation of Executive’s employment hereunder (other than
resignation for Good Reason (as defined below), in which event the procedures
under Section 5.c. shall apply). During the Resignation Notice Period, the
Company in its sole discretion may elect to accelerate Executive’s date of
termination of employment, it being understood that any



4

--------------------------------------------------------------------------------




such termination shall still be treated as a voluntary resignation without Good
Reason (as defined below) for purposes of this Agreement. Even if Executive’s
date of termination is accelerated, Executive shall be paid his Base Salary, and
shall receive Benefits capable of being provided to persons who are not actively
employed by the Company, as if he had worked through the end of the Resignation
Notice Period. The Company reserves the right to require Executive not to be in
the offices of the Company or any of its affiliates and/or not to undertake all
or any of Executive’s duties and/or not to contact clients, colleagues or
advisors of the Company or any of its affiliates during all or part of the
Resignation Notice Period. During the Resignation Notice Period, Executive’s
terms and conditions of service and duties of loyalty and confidentiality to the
Company shall remain in full force and effect and, during any such Resignation
Notice Period, Executive shall continue to perform as an employee in compliance
with the terms of this Agreement and all other agreements applicable to
Executive with respect to his service with the Company or any of its affiliates.
c.
Death. Executive’s employment hereunder shall terminate automatically on the
date of his death.

d.
Disability. At the option of the Company, Executive’s employment hereunder may
be terminated immediately upon Disability (as defined below) of Executive. For
purposes of this Agreement, “Disability” means any physical or mental illness,
impairment or incapacity which, in the good faith determination of the Board,
has prevented Executive from performing the essential functions of his position
hereunder for a period of 90 or more consecutive days (or for shorter periods
totaling 120 days) during any period of 12 consecutive months.

e.
Termination for Cause. Notwithstanding any other provision of this Agreement,
the Company may, at any time, immediately terminate Executive’s employment for
Cause (as defined below). For purposes of this Agreement, “Cause” means the
occurrence of any of the following by Executive: (i) fraud, misappropriation,
embezzlement or acts of similar dishonesty, (ii) conviction of, or plea of nolo
contendere to, a felony, (iii) excessive use of alcohol or illegal use of drugs
in the workplace, (iv) gross negligence or intentional or



5

--------------------------------------------------------------------------------




willful misconduct by Executive in the performance of his duties, (v) breach of
Executive’s duty of loyalty to the Company or diversion or usurpation of
corporate opportunities properly belonging to the Company, (vi) the knowing
breach of any Company confidentiality agreement to which Executive is a party,
(vii) willful disregard of the Company’s policies and procedures, (viii)
insubordination, (ix) willful failure to satisfactorily perform the duties of
Executive’s position, (x) act or omission that would materially and adversely
impact the business or reputation of the Company, or (xi) violation of any
material provision of this Agreement or any other material provision of any
other agreement between Executive and the Company; in each case, as determined
by the Company in its sole discretion. The Company’s lack of immediate action
with respect to conduct of Executive that would constitute Cause hereunder shall
not preclude the Company from taking later action on such act or taking action
with respect to another such act committed by Executive.
f.
Termination Without Cause. The Company may, at any time, immediately terminate
Executive’s employment without Cause.

5.
COMPENSATION UPON TERMINATION. Following any termination of Executive’s
employment (the date of such termination, “Termination Date”), the obligations
of the Company to pay or provide Executive with compensation and benefits under
Section 3 shall immediately cease, and the Company shall have no further
obligations to Executive under this Agreement, except as otherwise required by
law or provided for under this Section 5.

a.
Death or Disability. If, during the Term, Executive’s employment is terminated
(i) by reason of Executive’s death or (ii) by the Company for Disability of
Executive, the Company shall pay to Executive (or to his estate or designated
beneficiary in the event of Executive’s death) (A) any unpaid Base Salary
accrued through the Termination Date, (B) any unpaid Benefits accrued through
the Termination Date to which Executive is entitled under any plans, programs or
arrangements applicable to terminated employees in which Executive participates,
and (C) a lump sum amount equal to two years of Executive’s Base Salary in
effect as of the Termination Date; provided that, in the event Executive is
terminated by the Company for Disability during the Change of Control Tail
Period, such



6

--------------------------------------------------------------------------------




amount shall be paid monthly over a period of 24 months following such
termination. Executive shall also immediately vest in all options, restricted
stock and other Equity Incentive Compensation (as defined below), all of which
shall be immediately available to exercise during the periods provided in the
applicable plans and award documents granted to Executive. All payments under
clause (C) of this Section 5.a. are conditioned upon Executive executing and
delivering (and not revoking) within 90 days of the Termination Date a general
waiver and release agreement in the form of Exhibit A, attached, or in a form
and with substance satisfactory to the Company, that is no longer subject to
revocation. If Executive is unable to execute and deliver such waiver and
release agreement due to death or Disability, then the waiver and release
agreement shall be executed and delivered by an authorized agent or
representative of Executive and/or Executive’s estate. The payments described in
clauses (A) and (C) above shall be made within 90 days (or by such earlier date
as may be required by applicable law) following the Termination Date, and the
payments described in clause (B) above shall be made in accordance with the
provisions of the applicable plans, programs and arrangements maintained by the
Company with respect to such payments or as otherwise required by applicable
law.
b.
For Cause or Without Good Reason (not During the Change of Control Tail Period).
If, during the Term (other than during the Change of Control Tail Period (as
defined below)), Executive’s employment is terminated (i) by the Company for
Cause or (ii) by Executive for any reason other than for Good Reason (as defined
below), the Company shall pay to Executive (A) any unpaid Base Salary accrued
through the Termination Date and (B) any unpaid Benefits accrued through the
Termination Date to which Executive is entitled under any plans, programs or
arrangements applicable to terminated employees in which Executive participates.
The payments described in clause (A) above shall be made within 90 days (or by
such earlier date as may be required by applicable law) following the
Termination Date, and the payments described in clause (B) above shall be made
in accordance with the provisions of the applicable plans, programs and
arrangements maintained by the Company with respect to such payments or as
otherwise required by applicable law.



7

--------------------------------------------------------------------------------




c.
Without Cause or for Good Reason (not During the Change of Control Tail Period).
If, during the Term (other than during the Change of Control Tail Period),
Executive’s employment is terminated (i) by the Company without Cause or (ii) by
Executive for Good Reason (as defined below), the Company shall pay to Executive
(A) any unpaid Base Salary accrued through the Termination Date, (B) any unpaid
Benefits accrued through the Termination Date to which Executive is entitled
under any plans, programs or arrangements applicable to terminated employees in
which Executive participates, and (C) the following severance benefits (the
“Without Cause/For Good Reason Severance Benefits”): (a) two years of
Executive’s Base Salary in effect as of the Termination Date and two times (2x)
the previous year’s Bonus, in each case paid as a lump sum (b) 18 months of
Company-paid continued coverage (COBRA) for Executive and his eligible
dependents under the Company’s existing health and benefit plans. As part of the
Without Cause/For Good Reason Severance Benefits, Executive shall also
immediately vest in all options, restricted stock and other Equity Incentive
Compensation (as defined below), all of which shall be immediately available to
exercise during the periods provided in the applicable plans and award documents
granted to Executive; provided, that, notwithstanding the foregoing, with
respect to any options, restricted stock or other Equity Incentive Compensation
that vest based on performance-based criteria (“Performance-Based Awards”),
Executive shall vest in such Performance-Based Awards as part of the Without
Cause/For Good Reason Severance Benefits pro rata based on the Executive’s
target award for such Performance-Based Awards (irrespective of actual
performance) and based on the number of days Executive was employed by the
Company during the applicable performance period for such Performance-Based
Awards divided by the total number of days in such performance period. All
payments under clause (C) of this Section 5.c. are conditioned upon Executive
executing and delivering (and not revoking) within 90 days of the Termination
Date a general waiver and release agreement in the form of Exhibit A, attached,
or in a form and with substance satisfactory to the Company, that is no longer
subject to revocation; provided, further, that in order for Executive to
terminate his employment for Good Reason (as defined below), (x) Executive must
furnish written notice to the Company setting forth the facts and



8

--------------------------------------------------------------------------------




circumstances claimed to provide a basis for such resignation within 30 days
following the occurrence of such facts and circumstances, (y) the Company shall
have 30 days after its receipt of such written notice to cure such facts and
circumstances in all material respects (and if so cured, then Executive shall
not be permitted to resign for Good Reason (as defined below) in respect
thereof), and (z) Executive must actually terminate his employment within 30
days following the expiration of the Company’s cure period set forth above. For
purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events, without the express consent of Executive, (1) a material
diminution in Executive’s Base Salary or (2) a material diminution in
Executive’s title, position, duties, authorities or responsibilities (other than
temporarily while physically or mentally incapacitated or as required by
applicable law), provided, Executive agrees that any diminution or elimination
of Executive’s title, position, duties, authorities or responsibilities as Chief
Commercial Officer shall not constitute Good Reason under this Agreement or any
other agreement by and between Executive and the Company in which a “Good
Reason” definition (or equivalent thereof) is included. The payments described
in clauses (A) and (C) above shall be made within 90 days (or by such earlier
date as may be required by applicable law) following the Termination Date, and
the payments described in clause (B) above shall be made in accordance with the
provisions of the applicable plans, programs and arrangements maintained by the
Company with respect to such payments or as otherwise required by applicable
law.
d.
Termination During Change of Control Tail Period. In the event that Executive’s
employment is terminated by the Company or by Executive during the Change of
Control Tail Period for any reason other than a termination by reason of
Executive’s death or by the Company for Disability of Executive, this Section 5
shall not apply, and the terms and conditions of Section 6 shall govern with
respect to any compensation payable to Executive as a result of such
termination. For purposes of this Agreement, the “Change of Control Tail Period”
shall mean the 12 month period following the occurrence of a Change of Control
(as defined below). In no event shall Executive be entitled to compensation both
under this Section 5 and under Section 6.



9

--------------------------------------------------------------------------------




e.
Equity Incentive Compensation. Except in circumstances where termination is (i)
by reason of Executive’s death or by the Company for Disability, (ii) by the
Company without Cause, (iii) by Executive for Good Reason, or (iv) during the
Change of Control Tail Period and subject to Section 6, upon termination of
Executive’s employment during the Term, the Equity Incentive Compensation
awarded to Executive shall forfeit or vest in accordance with the terms of the
applicable plans and award documents with respect to such Equity Incentive
Compensation, and shall be subject to such other terms and conditions of such
plans and award documents that may apply as a result of such termination.

f.
Benefits. Notwithstanding anything in this Section 5 to the contrary, the
Benefits to which Executive is entitled upon or by reason of the termination of
his employment with the Company (including during the Change of Control Tail
Period) shall be subject to, and shall be governed by, the terms and conditions
of the applicable plans, programs and arrangements maintained by the Company
with respect to such Benefits.

g.
Expiration of Term. Notwithstanding anything in this Section 5 to the contrary,
the expiration of the Term by itself shall not entitle Executive to receipt of
any payments under this Section 5.

6.
CHANGE OF CONTROL.

a.
Definition. “Change of Control” shall have the meaning prescribed to such phrase
(or, if applicable, the phrase, “Change in Control”) in the 2009 Incentive Award
Plan of the Company, or the latest equity incentive award plan of the Company in
effect from time to time. The Board shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a Change
of Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change of Control and any incidental matters
relating thereto.

b.
Executive’s Rights Upon a Change of Control. If there should occur a Change of
Control of the Company (or any successor) and Executive’s employment is
terminated by the Company without Cause or Executive terminates employment with,
Good Reason during the Change of Control Tail Period, Executive shall receive
the Without Cause/For Good



10

--------------------------------------------------------------------------------




Reason Severance Benefits, as if he had been terminated without Cause or had
terminated for Good Reason under Section 5.c. of this Agreement; provided, that
the two years of Executive’s Base Salary in effect as of the Termination Date,
payable as part of the Without Cause/For Good Reason Severance Benefits, shall
be paid monthly over a period of 24 months following such termination; provided
further that all equity awards that would have been eligible to vest under
Section 5.c. shall vest immediately upon consummation of a Change of Control;
and provided further that Executive shall vest in all Performance-Based Awards
as part of the Without Cause/For Good Reason Severance Benefits upon
consummation of a Change of Control pro rata based on the Executive’s target
award for such Performance-Based Awards (irrespective of actual performance) and
based on the number of days Executive was employed by the Company before the
Change of Control during the applicable performance period for such
Performance-Based Awards divided by the total number of days in such performance
period. All of the provisions of Section 5.c., including but not limited to the
notice and cure provisions, shall apply in like manner under this Section 6.b.
7.
COOPERATION. Upon the receipt of reasonable notice from the Company (including
outside counsel), Executive agrees that while employed by the Company and
thereafter, Executive will respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of all claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of all claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of Executive’s employment with the Company. Executive agrees to promptly
inform the Company if Executive becomes aware of any lawsuit involving such
claims that may be filed or threatened against the Company or its affiliates.
Executive also agrees to promptly inform the Company (to the extent that
Executive is legally permitted to do so) if Executive is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not provide such
assistance unless legally required. Upon presentation of appropriate
documentation, the Company shall pay



11

--------------------------------------------------------------------------------




or reimburse Executive for all reasonable out-of-pocket travel, duplicating or
telephonic expenses incurred by Executive in complying with this Section 7. For
the first five hours of cooperation in any calendar month during the period of
Cooperation, Executive shall provide the specified Cooperation services without
hourly reimbursement. For each hour of Cooperation or part thereof after five
hours, in any calendar month, Company shall reimburse Executive at the hourly
rate determined by this fraction: (final Base Salary / 2,080 hours).
8.
ARBITRATION. The parties hereby agree to submit all disputes, claims and
controversies (“Claims”) between the parties or related to or arising out of
their employment relationship (except to the extent otherwise provided in that
certain Employee Obligations Agreement, dated as of July 11, 2013, by and
between the Company and Executive (the “Employee Obligations Agreement”), or
that certain Indemnification Agreement, dated as of December 10, 2014, by and
between the Company and Executive (the “Indemnification Agreement”)) to final,
binding arbitration to the fullest extent permitted by law. The Federal
Arbitration Act., 9 U.S.C. § 1 et seq., shall govern the interpretation and
enforcement of this Section 8. The court and not the arbitrator will determine
matters of enforceability of this Section 8.

a.
Statute of Limitations. The statutory limitations period applicable to a Claim
asserted in a civil action shall apply to any such Claim asserted in any
arbitration proceeding under this Section 8. Arbitration is commenced for
limitations purposes by submitting the matter to the arbitral forum.

b.
Individual Basis. All Claims that are subject to arbitration under this Section
8 must and will take place on an individual basis only.

c.
Venue. Binding arbitration under this Section 8 shall be conducted in Nevada,
unless required by law to be conducted elsewhere, in which case it shall be
conducted where required by law.

d.
Applicable Rules. The arbitration proceeding, including discovery, shall be
conducted in accordance with the Federal Arbitration Act, the JAMS Policy on
Employment Arbitration Minimum Standards and the JAMS Employment Arbitration
Rules and Procedures then in effect (the “JAMS Rules”). Executive understands
that if he wishes to receive a copy of the JAMS Rules currently in effect, he
may inform the Company in



12

--------------------------------------------------------------------------------




writing, and the Company will provide them to him before he executes this
Agreement. Executive also understand that JAMS Rules are available online at
http://www.jamsadr.com/rules-employment-arbitration/.
e.
Arbitrator Selection. The arbitration shall be conducted before a neutral
arbitrator selected by all parties in accordance with JAMS Rules. The parties
may also agree on an arbitrator.

f.
Cost Allocation. If required by applicable law, the Company shall pay all
additional costs peculiar to the arbitration to the extent such costs would not
otherwise be incurred in a court proceeding (for instance, the Company shall pay
the arbitrator’s fees, and the JAMS administration and filing fees, to the
extent such fees exceed court filing fees).

g.
Attorneys’ Fees and Costs. Each party shall pay his or its own costs and
attorneys’ fees except that the arbitrator shall award costs and attorneys’ fees
to the prevailing party.

h.
Written Decision. The arbitrator shall follow applicable substantive law and,
within 30 days after the conclusion of the arbitration, issue a written opinion
setting forth the factual and legal bases for his or her decision.

i.
Acknowledgement. EXECUTIVE UNDERSTANDS HE IS GIVING UP HIS RIGHT TO A JURY TRIAL
BY ENTERING INTO THIS AGREEMENT. EXECUTIVE UNDERSTANDS HE IS GIVING UP HIS RIGHT
TO COMMENCE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION AND INSTEAD AGREES TO
ARBITRATE ANY EMPLOYMENT-RELATED DISPUTE ON AN INDIVIDUAL BASIS ONLY TO THE
MAXIMUM EXTENT PERMITTED BY LAW.

9.
CODE SECTION 409A.

a.
This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be



13

--------------------------------------------------------------------------------




excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
separate payment or installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement in
connection with a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.
b.
Notwithstanding any other provision of this Agreement, if at the time of
Executive’s termination of employment, he is a “specified employee,” determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute “nonqualified deferred compensation” subject to
Section 409A that are provided to Executive on account of his separation from
service shall not be paid until the first payroll date to occur following the
six-month anniversary of Executive’s termination date (“Specified Employee
Payment Date”). The aggregate amount of any payments that would otherwise have
been made during such six-month period shall be paid in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule. If Executive dies
before the Specified Employee Payment Date, any delayed payments shall be paid
to Executive’s estate in a lump sum within one week of Executive’s death.

c.
To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to Executive
on or before the last day of the calendar year following the



14

--------------------------------------------------------------------------------




calendar year in which the expense was incurred; and (iii) any right to
reimbursements or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit. Any tax gross-up payments provided
under this Agreement shall be paid to Executive on or before December 31 of the
calendar year immediately following the calendar year in which Executive remits
the related taxes.
d.
Whenever in this Agreement a payment or benefit is conditioned on Executive’s
execution of a release of claims, such release must be executed and all
revocation periods shall have expired within 90 days after the Termination Date;
failing which such payment or benefit shall be forfeited. If such payment or
benefit constitutes “nonqualified deferred compensation” subject to Section
409A, and if such 90-day period begins in one calendar year and ends in the next
calendar year, the payment or benefit shall not be made or commence before the
second such calendar year, even if the release becomes irrevocable in the first
such calendar year.

10.
GENERAL PROVISIONS.

a.
Notices. All notices, requests, demands, statements, reports and other
communications provided for by this Agreement shall be in writing (email being
sufficient) and shall be sent by (i) certified mail, return receipt requested,
postage prepaid, (ii) nationally recognized overnight delivery service, (iii)
personal delivery or (iv) email. A notice shall be deemed to be given (x) if
notice is delivered by certified mail or nationally recognized overnight
delivery service, on the business day following the date of its mailing, (y) if
such notice is delivered personally, upon delivery, or (z) if such notice is
sent by email, upon sending. Each party may change his or its address for
notices by giving notice in accordance herewith. All notices shall be addressed
and mailed or delivered to the following addresses:

If to the COMPANY: 157 Technology Dr. Irvine, CA 92618


If to EXECUTIVE:    1608 Lookout Circle, Waxhaw, NC 28173




15

--------------------------------------------------------------------------------




b.
Entire Agreement. This Agreement, the Employee Obligations Agreement, and the
Indemnification Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, representations and understandings (whether written or oral) of the
parties with respect to the subject matter hereof and thereof, including that
certain Change in Control Severance Agreement, dated as of May 4, 2015, by and
between the Company and Executive, and any other agreement between Executive and
the Company or any of its affiliates and subsidiaries. The above-referenced
Change in Control Severance Agreement and any amendments thereto, by and between
Executive and the Company, are terminated, canceled, and of no further force or
effect as of the Effective Date hereof.

c.
Modification and Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Executive and a
duly authorized representative of the Company (other than Executive). A waiver
of any term or condition of this Agreement shall not be construed as a general
waiver by the Company. If one or more provisions of this Agreement are held to
be illegal or unenforceable under applicable law, such illegal or unenforceable
provision(s) shall be limited or excluded from this Agreement to the minimum
extent required so that this Agreement shall otherwise remain in full force and
effect and enforceable in accordance with its terms.

d.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without giving effect to its conflict of
law principles, and any dispute in the meaning, effect or validity of this
Agreement shall be resolved in accordance with the laws of the State of Nevada.

e.
Assignment; Binding Effect. This Agreement is fully assignable and transferable
by the Company, but any purported assignment or transfer by Executive is void.
It is hereby agreed that Executive’s rights and obligations under this Agreement
are personal and not assignable by Executive. This Agreement shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors
and permitted assigns of the parties. EXECUTIVE HAS READ THIS AGREEMENT
CAREFULLY AND UNDERSTANDS AND ACCEPTS THE OBLIGATIONS WHICH IT IMPOSES



16

--------------------------------------------------------------------------------




UPON EXECUTIVE WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE BEEN
MADE TO EXECUTIVE TO INDUCE EXECUTIVE TO SIGN THIS AGREEMENT. EXECUTIVE SIGNS
THIS AGREEMENT VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT
THE COMPANY WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE
RETAINED BY EXECUTIVE.
f.
Injunctive Relief. Executive agrees that any breach of this Agreement will cause
irreparable harm to the Company for which damages would not be an adequate
remedy, and, therefore, to the fullest extent permitted by applicable law, the
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies and without any requirement to post bond.

g.
Survival. This Agreement shall terminate upon the expiration of the Term;
provided that the provisions of Sections 5 through 10 shall survive termination
of this Agreement and termination of Executive’s employment regardless of the
reason for such termination.

h.
Withholding. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to applicable law.



[Signature page follows]







In witness whereof, parties have executed this Agreement as of the date first
above written.


COMPANY:
Spectrum Pharmaceuticals, Inc.


By: /s/ Raymond W. Cohen            
Raymond W. Cohen
Chairman, Compensation Committee


EXECUTIVE:

/s/ Thomas J. Riga            
Thomas J. Riga



EXHIBIT A
GENERAL RELEASE
I, Thomas J. Riga, in consideration of and subject to the performance by
Spectrum Pharmaceuticals, Inc. (together with its subsidiaries and successors,
the “Company”), of its obligations under the Executive Employment Agreement
dated as of April 10, 2018 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates,
subsidiaries and direct or indirect parent entities and all present, former and
future directors, officers, agents, representatives, employees, successors and
assigns of the Company and/or its respective affiliates, subsidiaries and direct
or indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.
1.    I understand that any payments or benefits paid or granted to me under the
Agreement represent, in part, consideration for signing this General Release and
are not salary, wages or benefits to which I was already entitled. I understand
and agree that I will not receive certain of the payments and benefits specified
in the Agreement unless I execute this General Release and do not revoke this
General Release within the time period permitted hereafter. Such payments and
benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.
2.    Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Americans with Disabilities Act
Amendments Act of 2008; the Family and Medical Leave Act of 1993; the Labor
Management Relations Act; the Worker Adjustment Retraining and Notification Act;
the Employee Retirement Income Security Act of 1974; the Sarbanes-Oxley Act of
2002; any applicable Executive Order Programs; the Fair Labor Standards Act; or
their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance, as well as any amendments to any of the foregoing; or
under any public policy, contract or tort, or under common law; or arising under
any policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).
3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
4.    I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5.    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the severance benefits to which I am entitled under
the Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, (iii) claims under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, (iv) claims related to
reimbursement of ordinary and reasonable business expenses in accordance with
the Company’s policies in effect from time to time, and (v) claims relating to
any outstanding equity-based award on the date of termination in accordance with
the terms thereof.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.
7.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
8.    I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.
9.    I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.
10.    Any non disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self regulatory organization or any governmental entity.
11.    I hereby acknowledge that Sections 4 through 10 of the Agreement shall
survive my execution of this General Release.
12.    I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.
13.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
14.    Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.    I HAVE READ IT CAREFULLY;
2.    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
3.    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
4.    I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
5.    I HAVE HAD AT LEAST 45 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 45 DAY
PERIOD;
6.    I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
7.    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
8.    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


SIGNED:                            DATED:            
NAME: Thomas J. Riga
                        
















17